Citation Nr: 0739181	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-04 192	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether the veteran may be compensated by VA retroactively 
for advantages lost by receipt of retired pay instead of VA 
compensation.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDING OF FACT

There is no legal provision warranting the award of VA 
compensation to compensate for tax or other legal advantages 
lost because of the receipt of retired pay instead of VA 
compensation.  


CONCLUSION OF LAW

Entitlement to the relief sought by the veteran is not 
warranted under VA law.  38 U.S.C.A. §§ 5304(a), 5305 (West 
2002); 38 C.F.R. §§ 3.700, 3.750 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran was awarded service connection in 
August 2002 for diabetes and its residuals, including 
peripheral neuropathy of upper and lower extremities.  An 
effective date of January 7, 1991, was assigned in accordance 
with the holding in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989), which 
allowed for the award of earlier effective dates when certain 
diseases were found to be linked to in-service herbicide 
exposure.  (Effective from May 2001, type 2 diabetes was 
added to the list of diseases presumed to be caused by in-
service herbicide exposure.  66 Fed. Reg. 23168 (May 8, 
2001).)  The combined rating for service-connected 
disabilities was changed from 40 percent to 90 percent, 
effective from January 7, 1991.  By a December 2004 RO rating 
decision, an even higher rating was awarded for diabetes and 
the effective date was changed to March 16, 1989.  An 80 
percent combined award was made effective March 16, 1989, and 
a 100 percent rating was made effective from January 7, 1991.

Because of the retroactive assignment of the earlier 
effective dates for the awards of ratings higher than 40 
percent, retroactive award of compensation would have been 
awarded except for the fact that the veteran had been 
receiving military retirement pay.  38 U.S.C.A. § 5304 (West 
2002); 38 C.F.R. § 3.700 (2002) (concurrent receipt of 
retirement pay and VA compensation prohibited; a change was 
made to the concurrent receipt prohibition, but this was not 
effective until 2004 (38 U.S.C.A. § 5304 (West Supp. 2007); 
10 U.S.C.A. § 1414).  The RO notified the service department 
and asked for an accounting with respect to retirement pay 
after each retroactive award and informed the veteran of the 
same.  The veteran has now taken issue with the fact that he 
received retirement pay vice compensation all those years, 
which pay was taxed, and which was apparently used to 
calculate a divorce settlement.  He argues that, had he been 
in receipt of the compensation instead of the retirement pay, 
which compensation VA now says he was owed for those years, 
he would have had certain tax and legal advantages that were 
not available to him.

The veteran may be correct that he would have saved on the 
payment of taxes had compensation at the rates awarded in 
August 2002 and December 2004 been effective and paid during 
those years since 1989 and 1991.  26 U.S.C.A. 104(a)(4) (VA 
disability compensation may be excluded from countable 
income); Strickland v. Commissioner, 540 F. 2d 1196 (4th Cir. 
1976); Sullivan v. U.S., 46 Fed. Cl. 480 (2000).  He may also 
have had certain advantages in other questions relating to 
division of property in a divorce proceeding as he has 
alleged.  Nevertheless, the awards were not in fact made by 
VA until 2002 and 2004.  

Compensation is payable by VA in accordance with 38 U.S.C.A. 
§ 1114, which, when considered in conjunction with 
38 U.S.C.A. § 5110, allows for payment retroactively where 
warranted, but which does not provide a mechanism to 
compensate a claimant for any collateral losses incurred as a 
result of not receiving compensation in a timely manner.  
See, e.g., Sandstrom v. Principi, 358 F. 3d 1376 (2004) 
(absent explicit congressional action, award of interest on 
compensation payments made retroactively may not be paid).  
In other words, Congress has not acted to permit VA to 
compensate the veteran for lost tax advantages or other lost 
legal advantages he would have experienced had the higher 
rate of VA compensation been actually received by him 
beginning in 1989 or 1991.  

While the Board has considered the veteran's arguments 
regarding the lost economic advantage to not having been 
awarded compensation earlier, the Board is bound by the law 
and this decision is dictated by the relevant statutes and 
regulations.  38 C.F.R. § 7104(c).  As VA may not compensate 
the claimant for additional economic losses caused by not 
having disability compensation paid earlier, the Board finds 
that the veteran has failed to state a claim upon which 
relief may be granted, and that the claim must therefore be 
denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the claim must be denied 
by operation of law.

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2007), are not applicable to this claim because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


